Case 2:16-cv-07349-JVS-AGR Document 228 Filed 01/21/20 Page 1 of 15 Page ID #:8401

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 16-07349JVS(AGRx)                                        Date   January 21, 2020

 Title             SPEX Technologies v Apricorn, Inc


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
           Lisa Bredahl/Rolls Royce Paschal                                  Not Present
                         Deputy Clerk                                      Court Reporter
                Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                          Not Present                                        Not Present

 Proceedings:           [IN CHAMBERS] ORDER RE MOTIONS IN LIMINE


               Plaintiff SPEX Technologies, Inc. (“SPEX”) and defendant Apricorn, Inc.
(“Apricorn”) move the Court for relief by way of Motions in Limine. The Court now
enters its rulings.

I.       SPEX’s Motions in Limine.

                    A. Motion in Limine No. 1: Unasserted and Invalidated Claims.

             SPEX seeks an order to exclude evidence regarding unasserted and
invalidated claims. (Docket No.165.) Apricorn has filed an opposition (Docket No.
185), and SPEX has replied (Docket No. 206).

            The principal focus is the PTA’s invalidation of Claims 38 and 39. Apricorn
contends that it must refer to the invalidated claims in challenging SPEX’ experts’
damages calculations. (Opposition, p. 2.) The Court agrees in part.

              There are two permissible lines of inquiry. Did the expert include as part of
his valuation functions only provided in Claims 38 and 39? Or conversely, does
invention perform all the functions valued without the functions provided by Claims 38
and 39? If the answer to first question is “yes,” or the answer to the second question is
“no,” Apricorn is free to point out that Claims 38 and 39 are not being asserted and are
not part of the case. There may be other formulations along the same lines. But in
neither case posited by the Court does it require telling the jury that the PTAB invalidated
the claims.
CV-90 (06/04)                                             1 - GENERAL
                                               CIVIL MINUTES                                       Page 1 of 15
Case 2:16-cv-07349-JVS-AGR Document 228 Filed 01/21/20 Page 2 of 15 Page ID #:8402

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.    CV 16-07349JVS(AGRx)                                            Date    January 21, 2020

 Title       SPEX Technologies v Apricorn, Inc

             Evidence of invalidation per se is not probative of any element (Fed. R.
Evid. 401), and it would clearly serve to prejudice the SPEX in the eye’s of the jury (Fed.
R. Evid. 403). SPEX’ concern about a spill over effect is valid.

              The Motion is granted only to the extent that Apricorn is barred from
referring to the PTAB invalidation of Claims 38 and 39.


               B. Motion in Limine No. 2: Evidence of Purportedly Unmarked                      Products.

              SPEX seeks an order to exclude evidence in support of Apricorn’s defense
that its products were not marked as required by 35 U.S.C. § 287. (Docket No.169.)
Apricorn has filed an opposition (Docket No. 191), and SPEX has replied (Docket No.
207).

             Although somewhat obliquely, the motion really presents two issues: (1) Has
Apricorn come forward with sufficient evidence in discovery to support the defense, and
(2) Should Apricon be permitted to use evidence which it did not disclose in discovery
for products it did not identify in discovery.

            The Court declines to address the first issue because it amounts to a stealth
summary judgment motion without the protections and requirements of such a motion.1
(Docket No. 35, Order for Jury Trial, p. 4; see Docket No. see Docket No. 177.)

             With regard to second issue, Rule 26(e) imposes a duty to supplement
discovery. (Fed. R. Evid. 26(e).) It is clear that Apricorn now wishes to offer evidence
going beyond its responses, and where applicable it supplemental responses, to Common
Interrogatory 6 (First Set) and Common Interrogatory 11(Second Set). Rule 37(c)(1) of
the Federal Rules of Civil Procedure establishes a self-executing sanction for failing to
make required disclosures: “If a party fails to provide information or identify a witness as
required by Rule 26(a) or (e), the party is not allowed to use that information or witness
to supply evidence on a motion, at a hearing, or at a trial, unless the failure was
substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1); Yetti by Molly, Ltd. v.

         1
           Apricorn’s argument that SPEX should precluded from past damages for failure to plead and
prove marking fails for the same reason. (See Opposition, p. 8.)
CV-90 (06/04)                                       2 - GENERAL
                                         CIVIL MINUTES                                          Page 2 of 15
Case 2:16-cv-07349-JVS-AGR Document 228 Filed 01/21/20 Page 3 of 15 Page ID #:8403

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349JVS(AGRx)                                 Date   January 21, 2020

 Title          SPEX Technologies v Apricorn, Inc

Deckers Outdoor Corp., 259 F.3d 1101, 1105-06 (9th Cir. 2001). Given that the case on
the verge of trial and there is no basis to find that the failure to disclose other products or
other supporting evidence is either harmless or justified, the Court excludes all evidence
on the issue of marking which was not disclosed in discovery. The Court has considered
but finds that no lesser sanction would be effective. (Fed. R. Civ. P. 37(c)(1).)

               Apricorn contends that identification of families such as the Lynks products
is sufficient disclosure under Arctic Cat Inc. v, Bombardier Recreational Products Inc.,
876 F.3d 1350, 1368 (Fed. Cir. 2017). To be sure, Arctic Cat imposes a “low bar” for
notice (id.), but the bar is not non-nonexistent. The Court finds that disclosure of
families, rather than specific products, does not meet the requirement for identifying
“specific unmarked products.” (Id.) Without that specificity, the “universe of products
[requiring] compliance would be unbounded.” (Id.)

                 The Motion is granted in part.

                 C. Motion in Limine No. 3: Derogatory Comments.

              SPEX seeks an order to exclude testimony and argument with regard to how
SPEX acquired its patents and derogatory comments with regard to SPEX (e.g., “patent
troll,” “patent assertion entity”). (Docket No. 170.) Apricorn has filed an opposition
(Docket No. 187), and SPEX has replied (Docket No. 208).

               Apricorn has indicated that it intends to characterize SPEX as a “patent
troll,” “shell to sue people,” “litigious,” and as an a non-practicing entity. SPEX’s
business strategy is to license and where necessary to enforce its rights through litigation.
SPEX contends that such evidence and comments are irrelevant and more prejudicial
than probative. (Fed. R. Evid. 401, 403.)

             Apricorn has agreed not to use the term “pirate,” “extortion,” “privateer,”
“shakedown,” and “litigation shop.” (Opposition, p. 2.) SPEX declines to make any
further concessions, including with regard to the terms “litigious,” “shell,” and the like.
That is insufficient.

            Short of patent abuse, the manner in which SPEX acquired its intellectual
property and how it lawfully enforces its right is irrelevant. Such evidence neither proves
CV-90 (06/04)                                     3 - GENERAL
                                       CIVIL MINUTES                                    Page 3 of 15
Case 2:16-cv-07349-JVS-AGR Document 228 Filed 01/21/20 Page 4 of 15 Page ID #:8404

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 16-07349JVS(AGRx)                                           Date    January 21, 2020

 Title           SPEX Technologies v Apricorn, Inc

nor rebuts any element of a patent infringement claim.

            Apricorn’s strategy prejudices SPEX by suggesting that there is something
wrong with acquiring patent rights and then enforcing them.

              Apricorn is free to refer to the fact that SPEX acquired its rights from
             2
Spyrus. Apricorn is also free to state in neutral terms that SPEX is a non-practicing
entity, and that its business model it to enforce those right. (See Docket No. 170, p. 3.)

             With regard to Brown, the Court understands that he will not disparage the
patent system. (Opposition, pp. 2-3.) Contrary to Apricorn’s assertion, there is
something wrong with characterizing this case as “extremely egregious and reckless.”
Such language is gratuitously inflammatory. He is entitled to state that patents are “very
weak,” provided he has been appropriately designated as an expert and he states the
technical basis for the opinion. Whether the case is weak or strong is within the province
and beyond any expertise Brown may possess.

              Except as noted, the Motion is granted. Depending on the evidence at trial,
the Court will instruct that the rights of a patent holder are the same whether the patent
hold practices, chooses to license and enforce right or pursues any other lawful means
exploit his rights.

                  D. Motion re Non-infringing Alternates.

             SPEX seeks an order to exclude evidence of non-infringing alternatives on
the ground that Apricorn failed to disclose such alternates in discovery. (Docket No.
168.) Apricorn has filed an opposition (Docket No. 186), and SPEX has replied (Docket
No. 209).

             The availability of non-infringing design options in one the considerations in
the hypothetical arm’s-length negotiation for a reasonable royalty. Mars, Inc. v. Coin
Acceptors, Inc., 527 F.3d 1359, 1373 (Fed. Cir. 2008), modified on other grounds, 557
F.3d 1377 (Fed. Cir. 2009). The accused infringer bears the burden of proving the

         2
           Indeed, Apricorn could probably force SPEX to disclose such facts to establish its right to
enforce the patents in suit.
CV-90 (06/04)                                        4 - GENERAL
                                          CIVIL MINUTES                                             Page 4 of 15
Case 2:16-cv-07349-JVS-AGR Document 228 Filed 01/21/20 Page 5 of 15 Page ID #:8405

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349JVS(AGRx)                             Date   January 21, 2020

 Title          SPEX Technologies v Apricorn, Inc

existence of non-infringing alternatives. Smart Skins, LLC v. Microsoft Corp., 2016 WL
4148091 at * 2 (W.D. Wash. July 1, 2016).

             Apricorn declined to disclose any alternatives in response to initial
interrogatories, indicating it would wait for the Court to issue its Markman constructions.
(Motion, Ex. B.) It did not supplement its responses following the Markman ruling. The
same topic was raised with Topic 19 for the Rule 30(b)(6) corporate deposition of
Apricorn. (Motion, Ex. C.) SPEX questioned the corporate designee, company founder
Brown, on one arguably disclosed alternative, software encryption. Following that
deposition, Apricorn supplemented its original interrogatory responses, and disclosed
fifteen design options. (Motion, Ex. E.) By that time, fact depositions had been
concluded, and expert reports were due within ten days.

             In his initial report, Apricorn’s damages expert Mark Jones opined without
explanation that the disclosed design options would not infringe the asserted claims.
(Motion, Ex. H, Jones Report, p. 308; pagination per report.) In the rebuttal round of
expert reports, Dr. Leonard opined concerning four of the fifteen options and added a
new one, the Initio chip design. (Motion, Ex. I, ¶¶ 41-43.) In his rebuttal report, he also
discussed the options, relying for his opinions mainly on conversations with Apricorn
personnel, including Brown. (Motion, Ex. K, ¶¶ 188-191.) The personnel identified
were never presented for examination.

              Apricorn had the burden of going forward with non-infringing alternatives.
Its less than complete disclosures in its rebuttal reports failed to meet its obligations
under Rule 26(a) and (e). (Fed. R. Civ. P. 26(a)(2)(B), (e).) Rebuttal disclosures, even if
substantively sufficient were outside the ken of proper rebuttal. Smart Skins, 2016 WL
4148091 at * 2. The Court finds that these failure were neither harmless nor amounted to
substantial compliance. Unless lesser sanctions are available, the self-executing remedy
is exclusion. Fed. R. Civ. P. 37(c)(1); Yetti by Molly, 259 F.3d at 1105-06. At this
point, there is no way to cure the deficiencies short of continuing the trial, which the
Court declines to do.

             SPEX’s admissions of the existence of designed options, such as software or
the absence of mediation, does not cure the deficiencies in Apricorn’s responses.
(Opposition, p. 1.) The contention that “Design Option 13” and the Initio chip design are
“captured” by these two categories does not substitute for compliance with the detailed
CV-90 (06/04)                                   5 - GENERAL
                                     CIVIL MINUTES                                  Page 5 of 15
Case 2:16-cv-07349-JVS-AGR Document 228 Filed 01/21/20 Page 6 of 15 Page ID #:8406

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.     CV 16-07349JVS(AGRx)                                               Date    January 21, 2020

 Title        SPEX Technologies v Apricorn, Inc

requirements of Rule 26(a)(B(2). Nor does the fact that SPEX’s expert briefly critiques
Apricorn’s list of alternatives cure the problem that Apricorn had the duty to file opening
disclosures on all issues on which it has the burden, including the existence of non-
infringing alternatives.3

             For the same reason that the experts’ reports and testimony fail to meet the
Rule 26 disclosure requirements, they fall short of meeting the standard for admission
under Daubert and Rule 702 of the Federal Rule of Evidence. Daubert v. Merrel Dow
Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993); Fed. R. Evid. 702. For example, there
is no way to test the report for the statement and use of reliable principles and methods.
(Fed. R. Evid. 702(2).)

            Apricorn’s indication after the filing of the present motion that it intends to
offer Western Digital products as non-infringing alternative comes woefully too late and
meets none of the requirement for expert disclosures. (See Rebuttal, p. 7.)

             The Motion is granted. All percipient and expert testimony on the issue of
non-infringing alternatives is excluded.

                E. Motion to Strike Jones Opinions.

            SPEX seeks an order to exclude certain opinions of Apricorn expert Mark
Jones (“Jones”). (Docket No.164.) Apricorn has filed an opposition (Docket No. 184),
and SPEX has replied (Docket No. 210).

             Specifically, SPEX moves to exclude Jones’ opinion that there is no written
description support for the claim limitation “means for operably connecting the security
means and/or target means to the host computing device in response to an instruction
from the host computing device.” SPEX argues that Jones’ written description invalidity
theory was not timely or adequately disclosed in Apricorn’s invalidity contentions. SPEX

         3
           By and large, the deficiencies which Gomez points out are items which an opening report from
Apricorn should have covered. (Gomez Report, ¶¶ 252-53.) It would be novel to allow as a hook for a
rebuttal report the notion that by pointing out shortcomings for theories which Apricorn failed to state
and support in an opening report give rise to a right to state those theories and to attempt to cure the
shortcomings in a rebuttal.
CV-90 (06/04)                                          6 - GENERAL
                                            CIVIL MINUTES                                            Page 6 of 15
Case 2:16-cv-07349-JVS-AGR Document 228 Filed 01/21/20 Page 7 of 15 Page ID #:8407

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349JVS(AGRx)                                 Date   January 21, 2020

 Title          SPEX Technologies v Apricorn, Inc

also argues that even if it was properly disclosed, Jones’ theory is contrary to the Court’s
claim construction order and should still be excluded on that basis.

               Apricorn served invalidity contentions on March 30, 2017. (See Docket No.
164-4.) In its contentions, Apricorn includes a section titled “Lack of Adequate Written
Description.” (Id. at 36–37.) This section of the invalidity contentions lists seven claim
limitations as lacking written description, including the “means for operably connecting .
. .” limitation. (Id. at 36.) The contentions then include a paragraph that states, inter alia,

         [t]hese limitations collectively apply to all of the asserted claims, and . . .
         Plaintiff’s Infringement Contentions as to these limitations identify subject
         matter in the Accused Products that is not disclosed in the Asserted Patents,
         and for which the specification does not objectively demonstrate to a person
         of skill in the art possession by the patent applicants. For example, the
         Asserted Patents make no mention of the USB, SAS, or SATA technologies
         upon which SPEX relies for the ‘means for enabling communication’ and
         ‘means for operably connecting’ limitations.

(Id. at 37.)

              Apricorn served an expert report from Jones in this case approximately a
year later, on March 23, 2018. (Docket No. 164-3 (“Jones Report”).) The Jones Report
includes a section related to written description where Jones opines that two terms – the
claim term “operably connecting a security module to the host computing device in
response to an instruction from the host computing device” (a phrase that does not appear
in the remaining asserted claims) and the term “means for operably connecting . . .” –
lack written description. (Id. at 309–10.) Jones introduces the “operably connecting . . .”
term and then states that

         [t]he patent fails to provide any description of when or how a security
         module transitions from a state in which it is not ‘operably connected’ to a
         state in which it is ‘operably connected.’ The patent fails to provide any
         description of an instruction from the host computing device that causes
         such a transition.

(Id. at 309.) After providing some further opinions regarding the scope of the patent
CV-90 (06/04)                                    7 - GENERAL
                                      CIVIL MINUTES                                        Page 7 of 15
Case 2:16-cv-07349-JVS-AGR Document 228 Filed 01/21/20 Page 8 of 15 Page ID #:8408

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349JVS(AGRx)                              Date   January 21, 2020

 Title          SPEX Technologies v Apricorn, Inc

specification, Jones states, “for the claims with a ‘means for operably connecting’ the
‘means for operably connecting’ is part of the peripheral device, not part of the host
computing device. The ’802 Patent does not provide a description [of] this function being
performed in the peripheral device.” (Id.)

              A claim construction order was issued about five months before the Jones
Report was served. (Docket No. 62.) As part of claim construction proceedings, the
parties disputed the meaning of the “means for operably connecting” limitation. (Id. at
27–31.) However, the parties’ dispute focused on the meaning of the phrase “and/or” that
appears in the claim limitation and certain targeted disputes relating to SPEX’ proposed
structures for the term.

              The Court questions the timing of SPEX’s challenge, particularly where a
challenge was made as to the written description opinions of another expert at the
summary judgment stage in the context of SPEX’ motion for summary judgment of no
invalidity. (Docket No. 142 at 20–21.) The Court otherwise agrees with SPEX as a
procedural matter that Apricorn’s invalidity contentions failed to adequately disclose the
written description theories reflected in the Jones Report. As Apricorn notes, however,
SPEX’s expert responded in a rebuttal report to Jones’ opinions. SPEX has not
sufficiently shown that it has been unduly prejudiced by Apricorn’s late disclosure,
particularly given its own delay in challenging it.

               On the merits, the Court simply notes that Jones will not be permitted to use
a written description challenge as a way to backdoor an issue that should have been raised
in the context of claim construction. An argument that there is no corresponding structure
that is clearly linked to the claimed function is a claim construction argument. Stating that
there is no written description disclosure of a structure for performing the claimed
function amounts to the same thing. But although SPEX argues that all of Jones’ written
description arguments implicate claim construction concepts and moreover are
contradictory of the current claim construction determinations in this case, this assertion
is not supported by the record. In particular, Jones’ opinions regarding the phrase “in
response to an instruction from the host computing device” do not appear to necessarily
implicate means-plus-function claim construction issues. SPEX’s argument that Jones’
written description theory is “a moving target” is also unpersuasive. (See Docket No. 210
at 3.) The Jones Report cites back to Jones’ opinions regarding the “operably connecting
a target module” term when presenting opinions regarding portions of the “means for
CV-90 (06/04)                                   8 - GENERAL
                                     CIVIL MINUTES                                   Page 8 of 15
Case 2:16-cv-07349-JVS-AGR Document 228 Filed 01/21/20 Page 9 of 15 Page ID #:8409

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349JVS(AGRx)                                  Date   January 21, 2020

 Title          SPEX Technologies v Apricorn, Inc

operably connecting . . .” term, including the “in response to an instruction from the host
computing device” portion of that term. (See Jones Report at 310.)

                 SPEX’s Motion to Strike Jones’ opinions is denied.


II.      Apricorn’s Motions in Limine.

                 A. Motion in Limine No. 1: Exclusion of Inconsistent Opinions.

            Apricorn seeks an order to exclude opinions of Miguel Gomez (“Gomez”)
which are inconsistent with the Federal Circuit’s opinion in Odetics.4 (Docket No. 157.)
SPEX has filed an opposition (Docket Nos. 192-1; 212-2 (sealed), and Apricorn has
replied (Docket No. 200).

               Apricorn’s Motion appears to seek exclusion of all infringement opinions
offered by SPEX’s expert Gomez on the basis that “Gomez does not opine that Interface
Control Device 910 is equivalent to any overall structure in Apricorn’s accused
products.” (Docket No. 157 at 2.) Apricorn bases its request on the Court’s order
regarding summary judgment. (See Docket No. 142.)
In its order, the Court granted summary judgment as to a defendant in a related case
(Western Digital, or “WD”) on the basis that SPEX had failed to show that the accused
products “include a literal or equivalent structure to match the structure of the ‘means for
mediating’ term.” Id. at 13. In reaching its determination, the Court quoted from Odetics,
Inc. v. Storage Technology Corp., 185 F.3d 1259, 1267 (Fed. Cir. 1999). (Docket No.
142, p. 12.) In that case, the Federal Circuit explained that “[t]he individual components,
if any, of an overall structure that corresponds to the claimed function are not claim
limitations. Rather, the claim limitation is the overall structure corresponding to the
claimed function.” Odetics, 185 F.3d at 1267. The Court concluded that SPEX’
identification of structures in the accused products as allegedly meeting the “means for
mediating” term was insufficient. It stated,

         SPEX’s position does not rely on comparing an overall structure in the


      Odetics, Inc. v. Storage Technology. Corp., 185 F.3d 1259, 1267 (Fed. Cir. 1999).
CV-90 (06/04)                                    9 - GENERAL
                                      CIVIL MINUTES                                      Page 9 of 15
   Case 2:16-cv-07349-JVS-AGR Document 228 Filed 01/21/20 Page 10 of 15 Page ID
                                    #:8410
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349JVS(AGRx)                                Date   January 21, 2020

 Title          SPEX Technologies v Apricorn, Inc

         accused products to the structure of the Interface Control Device 910.
         Picking and choosing smaller component pieces in a much larger, complex
         accused product to satisfy this limitation, including component pieces with
         different relationships to the alleged interfaces that the Interface Control
         Device 910 mediates between, would effectively obviate the ‘means for
         mediating’ limitation as construed altogether.

(Docket No. 142 at 13.)

              Apricorn argues that Gomez’ analysis providing a component-by-component
comparison of the accused products to aspects of the Interface Control Device 910 is
contrary to the Court’s order and Odetics such that “Mr. Gomez’s opinions should be
excluded.” (Docket No. 157 at 4.)

              Particularly given that Apricorn does not limit its Motion solely to exclusion
of Gomez’ opinions specifically relating to the “means for mediating” claim term, the
Court questions whether Apricorn is again bringing a stealth summary judgment motion
for consideration through this Motion . (See Docket No. 177.) Setting aside this concern,
SPEX’ opposition adequately explains its infringement theory, including as set forth by
Gomez. (See Docket No. 212-1 (sealed).) SPEX argues that the “means for mediating”
limitation is satisfied in Apricorn’s accused products by two integrated circuits that
interact directly with one another such that in combination, they are structurally
equivalent to the Interface Control Device 910. (See id. at 4 (also providing side-by-side
color-coded images of Figure 9B and an accused product module diagram).) SPEX
asserts, “Apricorn does not contend that the structure in the accused device consists of
distinct and separate components with different relationships to the interfaces mediated
by the Interface Control Device 910.” (Id.) Based on this position, SPEX suggests the
dispute is distinguishable from the dispute raised in the WD Case. (See Docket No. 142 at
11–12 (“the components in the accused products that SPEX identifies as equivalent to
Interface Control Device 910, which in the patent are part of a collective, overall
structure that interacts with the Crypto Processor Interface as well as two other interfaces,
instead form two collections of structures that each has a different relationship (including
in location and function) to the accused products’ crypto processor interface (as well as
the other two interfaces.”).)

                 Apricorn is correct that Gomez conducts a granular, “component-by-
CV-90 (06/04)                                   10 - GENERAL
                                      CIVIL MINUTES                                     Page 10 of 15
   Case 2:16-cv-07349-JVS-AGR Document 228 Filed 01/21/20 Page 11 of 15 Page ID
                                    #:8411
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349JVS(AGRx)                              Date   January 21, 2020

 Title          SPEX Technologies v Apricorn, Inc

component” analysis in his expert report that compares certain elements of the integrated
circuits he identifies as meeting the “means for mediating” limitation to elements of
Interface Control Device 910. However, the Court does not find Gomez’s decision to
conduct the analysis in this fashion to support wholesale exclusion of his opinions for
purposes of trial. Gomez adequately presents his opinions as to how he believes the
accused products satisfy the claim limitations, and the Court does not find his analysis to
violate the statements provided by the Federal Circuit in Odetics in a way that requires
their exclusion. The Court will provide the jury with instructions regarding how to
conduct the infringement analysis as a matter of law. The Court also notes that, as with
all experts in this case, Gomez will be limited to presenting only opinions at trial that
were appropriately disclosed during expert discovery in this case.

                 For these reasons, the Motion is denied.

                 B. Motion in Limine No. 2: Bergman Damage Opinions.

              Apricorn seeks an order to exclude the damage opinions of SPEX damages
expert Jim W. Bergman (“Bergman”). (Docket No. 158.) SPEX has filed an opposition
(Docket No. 194), and Apricorn has replied (Docket No. 210).
Apricorn argues that Bergman’s opinions should be excluded “because [Bergman] did not
value the remaining asserted claims of the ’802 patent following the invalidation of other
claims in [inter partes review proceeding] IPR2018-00082.” (Docket No. 158 at 1.)

              During inter partes review (“IPR”) proceedings, the Patent Trial and Appeal
Board (“PTAB”) found that the remaining asserted claims in this case – Claims 1, 2, 11,
and 12 of the ’802 Patent – were not shown to be unpatentable, but that Claims 38 and 39
were unpatentable. In reaching its determination of unpatentability for Claim 39, the
PTAB observed that based on “the mediating step of method claim 39, not tied to any
particular, corresponding structure of the ’802 Patent, Petitioner has sufficiently shown
that [a prior art reference], in the proposed combinations, teaches or suggests” the
claimed step. See Docket No. 163-2 at 42 (emphasis in original).

             Bergman submitted his expert report in this case before the PTAB’s Final
Decision in the IPR. As SPEX explains,

         based on a discussion with SPEX’s technical expert, Miguel Gomez,
CV-90 (06/04)                                    11 - GENERAL
                                       CIVIL MINUTES                                 Page 11 of 15
   Case 2:16-cv-07349-JVS-AGR Document 228 Filed 01/21/20 Page 12 of 15 Page ID
                                    #:8412
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349JVS(AGRx)                               Date   January 21, 2020

 Title          SPEX Technologies v Apricorn, Inc

         [Bergman] understood that each asserted claim in this case “implicate[s] the
         same features of the infringing technology.” Dkt. 156-1 (Bergman Rpt.) at
         fn. 1. Mr. Bergman concluded, “[a]s a result, calculated damages are not
         dependent upon the claims found to infringe the Accused Products.” Id.

(Docket No. 194, p. 1.) Apricorn argues that Bergman’s opinions regarding the amount
of damages as to the remaining asserted claims fails to properly apportion for the value of
the patented technology because his opinion regarding the amount of damages is the same
both for patent claims upheld by the PTAB and invalidated by the PTAB. Apricorn
specifically emphasizes that Bergman did not consider the incremental value of the
“means for mediating” limitation as part of his damages calculation and suggests that the
“means for mediating” limitation is the sole feature distinguishing the asserted claims
from invalidated Claims 38 and 39. Docket No. 201 at 1; see also id. at 3 (“Bergman was
required to apportion value of the narrower, remaining asserted claims relative to the
broader, invalidated claims, but failed to do so.”).

              The Court notes that it has rejected a similar argument from Apricorn
regarding the “means for mediating” limitation in the context of Apricorn’s MIL No. 3,
finding Apricorn to essentially be seeking a summary judgment determination. (Docket
No. 177.) In Apricorn’s Motion in Limine No. 3, Apricorn presented arguments about the
IPR proceedings as they relate to Bergman’s opinions and argued that the outcome of
those proceedings provided a basis to preclude SPEX or Bergman “from arguing that the
alleged invention of the remaining asserted claims of the ’802 Patent is ‘hardware
encryption’ data storage without mentioning interface control device 910.” (Docket No.
159 at Title; see also id. at 3, 4.)

              Again setting aside these concerns, as SPEX quotes in its brief and Apricorn
acknowledges, “[t]he essential requirement is that the ultimate reasonable royalty award
must be based on the incremental value that the patented invention adds to the end
product.” Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1226 (Fed. Cir. 2014)
(emphasis added). One of SPEX’s positions is effectively that, because it identified the
same components in the accused products as satisfying the mediating step in Claims 38
and 39 and the “means for mediating” limitation in the asserted claims, the same
allegedly “infringing features” of the end product are implicated in the same way by each
claim. (Docket No. 194 at 6.) Apricorn does not sufficiently respond to this position in
its reply or otherwise challenge the methodology underlying Bergman’s apportionment
CV-90 (06/04)                                  12 - GENERAL
                                     CIVIL MINUTES                                    Page 12 of 15
   Case 2:16-cv-07349-JVS-AGR Document 228 Filed 01/21/20 Page 13 of 15 Page ID
                                    #:8413
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349JVS(AGRx)                              Date     January 21, 2020

 Title          SPEX Technologies v Apricorn, Inc

analysis as to the accused products on other grounds. For instance, Apricorn does not
argue that Gomez or Bergman identified some different aspect of the accused products as
meeting the “mediating” step of Claims 38 and 39 compared to the “means for
mediating” step of the asserted claims such that more value of the accused products could
be attributable to the patented technology in the instance of Claims 38 and 39 versus the
asserted claims. At most, Apricorn’s arguments may present a matter appropriate for
cross examination at trial.

         For these reasons, the Motion is denied.

                 C. Motion in Limine No. 3: Mention of Hardware Encryption Data Storage
                   without Reference of Interface Control Device 910.

                 The Court has previously denied this Motion. (See Docket No. 177.)

                 D. Motion in Limine No. 4: Purchase of Spyrus Products.

             Apricorn seeks an order to exclude evidence and argument that Apricorn’s
purchase of product from Spyrus constituted wilful infringement. (Docket No. 160.)
SPEX has filed an opposition (Docket No. 195), and Apricorn has replied (Docket No.
203).

            The Court has invited supplemental briefing, and will enter a supplemental
order upon receipt of those briefs.

                 E. Motion in Limine No. 5: Undisclosed Infringement Theories.

            Apricorn seeks an order to exclude previously undisclosed infringement
theories. (Docket No. 161.) SPEX has filed an opposition (Docket No. 195), and
Apricorn has replied (Docket No. 203).

             Despite the breadth of relief requested, Apricorn points to only one example:
performance of interaction by “transferring data such as USB class codes to inform the
host computer of the device’s capabilities.” (Motion, p. 2.) Allegedly transferring data
such as USB ports is not mentioned in SPEX infringement contention. However, SPEX
contentions do discuss the use of memory modules. (Docket No. 118-22, pp. 7-9.)
CV-90 (06/04)                                   13 - GENERAL
                                      CIVIL MINUTES                                    Page 13 of 15
   Case 2:16-cv-07349-JVS-AGR Document 228 Filed 01/21/20 Page 14 of 15 Page ID
                                    #:8414
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349JVS(AGRx)                              Date   January 21, 2020

 Title          SPEX Technologies v Apricorn, Inc

Moreover Gomez’ report discussed the use of memory modules, and he discussed the
topic in his deposition. (Gomez Report, ¶¶ 98, 101-02; Weiss Decl. , Ex. 2.)

            The Court is satisfied that an adequate disclosure was made, and that no
exclusion under Federal Rule of Civil Procedure 37(c)(1) is warranted.

              The Motion is denied. With respect to any other purposed non-disclosures
not identified in the Motion, the Motion is denied without prejudice.

                 F. Motion in Limine No. 6: USB Specifications.

            Apricorn seeks an order to exclude reliance on USB specifications . (Docket
No. 197.) SPEX has filed an opposition (Docket No. 197), and Apricorn has replied
(Docket No. 204).

            Largely for the same reasons discussed above with regard to Motion in
Limine No. 5, the Court denies the Motion.

             First, the Court agrees that SPEX disclosed its theory in its infringement
contentions, and was not required to provide the supporting evidence. (N.D. Local Patent
Rule 3-1.)

              Second, SPEX’ reliance on USB technology was disclosed at numerous
points in discovery, and so understood by Apricorn. (E.g., Docket 118-16, p. 6; Docket
No. 107-26, p. 37.)


                                   *************

            Counsel are ordered to advise the parties and all witnesses of the
Court’s rulings so that there are no inadvertent violations of this Order.




CV-90 (06/04)                                  14 - GENERAL
                                     CIVIL MINUTES                                   Page 14 of 15
   Case 2:16-cv-07349-JVS-AGR Document 228 Filed 01/21/20 Page 15 of 15 Page ID
                                    #:8415
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 16-07349JVS(AGRx)                                       Date   January 21, 2020

 Title          SPEX Technologies v Apricorn, Inc




                                                                                          :       0

                                                    Initials of Preparer      lmb/rrp




CV-90 (06/04)                                  15 - GENERAL
                                     CIVIL MINUTES                                            Page 15 of 15
